Order filed April 8, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-14-00145-CV
                                 ____________

TEXAS G&S INVESTMENTS, INC. D/B/A TEXAS MONEY EXCHANGE,
                          Appellant

                                       V.

             CONSTELLATION NEWENERGY, INC., Appellee


            On Appeal from the County Civil Court at Law No. 4
                          Harris County, Texas
                     Trial Court Cause No. 1023611


                                  ORDER

      According to information provided to this court, this is an appeal from a
judgment signed November 25, 2013. The court was also notified that an untimely
motion to set aside the default judgment was filed on January 29, 2014, and a
motion consider the post-judgment motion as timely was filed on January 31,
2014. See Tex. R. Civ. P. 306a. The court has not been advised whether the motion
to deem the post-judgment motion timely was granted. If the motion was not
granted, appellant’s notice of appeal is untimely. See Tex. R. App. P. 26.1.

      No clerk’s record has been filed. On March 10, 2014, the clerk responsible
for preparing the record advised this court that appellant had not paid for
preparation of the record. On March 11, 2014, this court notified appellant that
unless it paid for preparation of the record and provided this court with proof
thereof on or before March 26, 2014, the court would consider dismissing the
appeal. See Tex. R. App. P. 37.3(b). No response was filed.

      Unless appellant files a response to this order on or before April 21, 2104,
demonstrating payment for preparation of the clerk’s record and that this court has
jurisdiction over this appeal, the court will dismiss the appeal. See Tex. R. App. P.
37.3(b); 42.3.



                                  PER CURIAM